Citation Nr: 1425034	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-37 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial disability rating in excess of 30 percent for vascular headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1985 to March 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Winston-Salem, North Carolina, which increased the disability rating for vascular headaches from 10 to 30 percent, and effectuated the award as of December 7, 2007.  

The June 2008 rating decision also denied a TDIU; however, during appeal of that issue, in April 2010, the RO granted a TDIU and effectuated the award as of July 20, 2009, the date of receipt of TDIU claim.  July 2009 is also the effective date of the grant of service connection for PTSD, many symptoms and occupational impairment of which caused the TDIU.  The Veteran did not enter a notice of disagreement within one year of the April 2010 decision as to the effective date assigned for the TDIU; therefore, the effective date for TDIU became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013); Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that, once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error, and that any other result would vitiate the rule of finality); see also DiCarlo v. Nicholson, 20 Vet. App. 52 (2006) (stating there is no such procedure as a freestanding challenge to the finality of a VA decision). 

The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran asserts that the service-connected vascular headaches warrant assignment of a rating in excess of 30 percent because they are productive of severe economic inadaptability.  In an August 2009 written statement, the Veteran advanced that his headaches have been progressively increasing in severity.  

Given the purported increase in severity of the service-connected vascular headaches, the Board finds that further VA examination would be helpful in determining the current level of severity and impairment caused by the headaches.  The last examination by VA that addressed the service-connected vascular headaches was conducted in April 2008.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Clinical documentation dated after April 2010 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the issue of initial rating for headaches is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the service-connected vascular headaches after April 2010 and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA treatment records pertaining to the treatment of the Veteran that are not already of record, including treatment provided after April 2010.  

3.  Schedule the Veteran for a VA headaches examination to address the nature and severity of the service-connected vascular headaches.  A thorough history and complaints from the Veteran should be obtained that includes  the frequency of headaches; whether headaches result in completely prostrating and prolonged attacks; if so, note the frequency of the attacks, and how the attacks affect the Veterans' work, including the amount of time and income lost from work due to headaches.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

4.  Then readjudicate the issue of initial rating in excess of 30 percent for the service-connected vascular headaches.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the issue on appeal.  See 38 C.F.R. § 3.655 (2013).  

This issue must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

